Case 2:18-cv-01890-JMA-ARL Document 48 Filed 07/08/19 Page 1 of 2 PagelD #: 735

FILED
July 03, 2019. IN CLERK'S OFFICE

US. DISTRICT COURT E. D.NLY.

* JUL 08 cui *

Honorable Joan M. Azrack LONG ISLAND OFFICE
United States District Judge

United States District Court

Eastern District of New York

100 Federal Plaza

Central Islip

New York, 11722.

Re: S.W. et al v. Garden City Union Free School District et al.
Docket No: 18 CV 1890 ( JMA) (ARL)

 

Dear Judge Azrack,

This is to inform the court that we have retained the services of Ms. Amy Marion,
Esq. of Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf &
Carone LLP, to represent us in the above captioned case.

Ms. Marion is away for a week but instructed us to let the court know that upon her

return she will file a notice of appearance. She is familiar with case and will file an

 

amended complaint.
Regards
| aD RECEIVED
N . 08
4 . Oo _SUL 08 2019
Stepheaeitlc. Stisens EDNY PRO SE OFFICE

 
*ujeBe - oj9A391 OSed]q “OISEM asuinsuos-ysod woz spew Ss} adoJsAUd SUL ¢ 5%

 

 

 

ova Neth
UNITED STATES 007 a $25.50
B POSTAL SERVICE. 22 R2304M112501-26

Say a e rn
i: e Pa G6 YS. POSTAGE PAID

PRIORITY’
MAIL
EXPRESS _ FOR DOMESTIC AND INTERNATIONAL USE

PRIORITY
UNITED STATES
i MAIL
Badd Postat SERVICE” EXPRESS® Wn | | Mi | |

 
  

    
  
  
 
    

   

a mf cuneate FE 296 7048 394 US
¢ oa FROM: cecease privty

 
 

PAYMENT BY ACCOUNT (if applicabie)
a USPS* Corporate Acct, No. Fer

 

To schedule free “ , A fans

Package Pickup, “

scan the QR code. Ce . “ AA 4s S$e°- we

 

1 Military

Ml

derail Agency Acct, No. or Postal Service™ Accl, No,

   
   

Opro

  

 

   
   
 

DELIVERY. OPTIONS (Customer Use Only)

 

the box is not checked, the Postal Service will leave the item in the addressee's|

\ [PO 21F Code Scheduled Dotivary Date Postage
, (MM/DD/YY}
CO SIGNATURE REQUIRED Abie: The meter must check the “Signature Required” box if the mafler: 1) 5S = f
Requires the add: "8 Bh OR 2} F additional i OR 3) Pe COD senice: OR 4)
Purchases Retum Receipt service. 1

 

 

 

 

 

 

 

 

   
 

 

   
  
 

 

mail reeaptacte or other secure location without attempting to obtaln the addassea's signature on detivery. Date Accepted (MM/DD/YY) Scheduled Delivery Time Insurance Fee COD Foo
Dellvery Options ‘ (1 10:30am £1 3:00PM
o No Saturday Delivery (detivered next business day) 7 -” 5 ” 9 Aa NOON $ $
Sunday/Holiday Delivery Required (additional fee, where available") : -
(7) 10:30 AM Delivery Required (additional fee, where available’) Tima Accepted a AM 10:30 AM Delivery Fee Roturn Receipt Fee Foon cperation Fee
*Reter to USPS.com® os local Post Office” for avallabllity, s OO Clem
TO: (pcease penn) $ $
USPS.COM/PICKUP 17 PHONE ( ) a $
VU \ e Special Handling/Fragito Sunday/Holiday Premium Fee =| Tatal Postaga & Fees
co =
sS cr wd . $ $
L _ 4 L
we) 2 Tha ¢ Ort «+ Weight [Fiat Rate agice Emyigfee Initials
p 7
EP13F Oct 2018 \eRs teal Lidds\s f
P§$10001000006 OD: 12 1/2 X9 1/2 | no, seus. aponceseaonn PUN EONaeeaseIa gy

     

 

 

Delivery Attempt (MM/DD/YY}| Time
\ \ , 5 SD Olam
- Opm

 
  

 

@ For pickup or USPS Tracking™, visit USPS.com or cafi 800-222-1811. Detivary Anompt (MM/DDIYY}) Time Employee Signature
® $100.00 Insurance included. nu

 

 

 

* Money Back Guarantee to U.S., select APO/FPO/DPO, and select In

 

 

LABEL 11-B, JULY 2018 PSN 7890-02-000-9889
+ Money Back Guarantee for U.S. destinations only. * For Dome: oS PEEL FROM THIS CORNER

ress™ shipments. Misuse
All rights reserved.

may be a violation of federal law. This packaging is not for resale. EPISF © U.S. Postal Service; October 2018;

This packaging Is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail Exp
